Appeal by defendant from so much of a judgment of the County Court, Kings County, rendered October 27, 1959, convicting her, on her plea of guilty, of attempted grand larceny in the second, degree, as sentenced her to serve a term of one year in the New York City penitentiary. Defendant was charged with obtaining money and public assistance from the city’s Welfare Department by fraudulently representing that she had no other income when in fact she was employed and did have other income. The appeal is limited to the claimed excessiveness of the sentence. Judgment modified on the facts by reducing defendant’s sentence to the time already served. As so modified, the judgment, insofar as appealed from, is affirmed; defendant is discharged and her bail exonerated. In our opinion, under all the circumstances the sentence of one year is excessive. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.